Citation Nr: 0926121	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-19 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for high cholesterol. 

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II. 

3.  Entitlement to service connection for jungle rot of the 
feet, claimed as fungus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  High cholesterol is not a disability for VA compensation 
purposes.

3.  Hypertension did not manifest in service or to a 
compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to active 
military service or a service-connected disability.

4.  The Veteran has not been shown to currently have jungle 
rot of the feet, claimed as fungus, that is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

1.  High cholesterol was not incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

2.  Hypertension was not incurred in active service, may not 
be presumed to have been so incurred, and is not proximately 
due to a service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).

3.  Jungle rot of the feet, claimed as fungus, was not 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)
Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in August 2004.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, 
service personnel records, VA treatment records and private 
treatment records pertinent to the years after service.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claims.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

With regard to the Veteran's high cholesterol claim, the 
Board concludes that an examination is not needed because 
high cholesterol is not a disability for VA compensation 
purposes.  Therefore, a VA examination would not assist the 
Veteran in substantiating his claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c) 
(2008).

Turning to the Veteran's hypertension and jungle rot claims, 
the Board concludes an examination is not needed in this case 
because the Veteran's service treatment records are absent 
for evidence of hypertension or jungle rot of the feet, and 
his post-service treatment records are absent for evidence of 
hypertension or jungle rot of the feet for many years after 
the Veteran's separation from service.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
In addition, there is no indication of a causal connection 
between these diagnoses and the Veteran's service.  
Similarly, with regard to the Veteran's hypertension claim, 
there is no indication of a causal connection between this 
diagnosis and the Veteran's service-connected diabetes 
mellitus, type II.  See Wells v. Principi, 326 F.3d 1381 
(Fed.Cir. 2003) (noting that the Board has no obligation to 
obtain a medical opinion when there is no competent evidence 
that the appellant's disability or symptoms are associated 
with his service).  Accordingly, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claims in this case.  38 C.F.R. § 3.159(c)(4)(i), 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 




LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
hypertension, may also be established on a presumptive basis 
by showing that such condition manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

I.  High Cholesterol 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for high 
cholesterol.  In this regard, service connection is only 
warranted where the evidence demonstrates a disability.  For 
VA purposes, "disability" means impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions.  38 C.F.R. § 4.1 (2008); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  A symptom, without a diagnosed 
or identifiable underlying malady or condition, does not, in 
and of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Specifically, an elevated cholesterol level represents a 
laboratory finding and not a disability for VA purposes.  See 
61 Fed. Reg. 20440, 20445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  As a result, they are not 
appropriate entities for the rating schedule.).  In the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As elevated 
cholesterol does not constitute a disability, service 
connection for high cholesterol can not be awarded regardless 
of whether the Veteran has the claimed high cholesterol 
condition.

Therefore, for the reasons and bases cited above, elevated 
cholesterol alone is not a "disability" for VA compensation 
benefits purposes.  Lacking legal merit, the claim for 
service connection for this disorder must be denied.  See 
generally Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Hypertension

Initially, the Board notes that the term hypertension refers 
to persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 
140 mm. Hg systolic and from 90 mm. Hg diastolic.  See 
Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2008).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
hypertension.  The Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of 
hypertension.  The Veteran's separation examination in 
October 1969 notes a blood pressure reading of 124/72, which 
is well within the normal range.

Moreover, the medical evidence of record does not show that 
the Veteran sought treatment for hypertension immediately 
following his period of service or for many years thereafter.  
A review of the Veteran's private treatment records shows 
that he was not treated for hypertension until approximately 
2002, over 30 years after his separation from service in 
1969.  The Board finds this gap in time significant, and, it 
weighs against the existence of a link between his current 
hypertension and his time in service.  In this regard, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a Veteran's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  Therefore, the 
Board finds that hypertension did not manifest in service or 
within one thereafter.

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the Veteran's 
current hypertension to the his military service.  However, 
the Veteran has not alleged that his hypertension is directly 
related to service, as he has instead claimed that it is 
secondary to his service-connected diabetes mellitus, type 
II.  Therefore, the Board finds that hypertension did not 
manifest during service or within one year thereafter, and 
has not been shown to be causally or etiologically to an 
event, disease, or injury in service.

As to the Veteran's claim that his hypertension is related to 
his service-connected diabetes mellitus, type II, the Board 
notes that secondary service connection requires (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  In this case, the Veteran has a current diagnosis of 
hypertension, as reflected by his VAMC and private treatment 
records, and he is service-connected for diabetes mellitus, 
type II; therefore, Wallin elements one and two have been 
satisfied.

However, in considering all of the evidence under the laws 
and regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for 
hypertension on a secondary basis, because the evidence of 
record does not reflect a nexus between the Veteran's 
service-connected diabetes mellitus, type II and his current 
hypertension.  In this regard, the Board notes that the 
Veteran's VAMC treatment records and private treatment 
records are negative for any nexus between his hypertension 
and his diabetes mellitus, type II.  Moreover, the Veteran 
was treated for hypertension in 2002, but that he was not 
diagnosed with diabetes mellitus, type II until approximately 
two years later, in 2004.  Furthermore, the medical evidence 
does not show that the Veteran's hypertension worsened 
subsequent to this diagnosis.  

Thus, the only evidence linking the Veteran's hypertension to 
his service-connected diabetes mellitus, type II, is his own 
lay contentions.  Lay evidence, such as the Veteran's 
contentions, can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Regarding the 
Veteran's contentions that he experienced high blood 
pressure, the Board acknowledges that he is competent to give 
evidence about what he experienced.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  

However, while the Veteran can testify to experiencing high 
blood pressure, the Veteran, as a lay person, is not 
competent to testify that his current hypertension was caused 
by his service-connected diabetes mellitus, type II.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

In summary, the Board finds that hypertension was not 
diagnosed in service or for many years thereafter, and the 
medical evidence of record shows that the Veteran's current 
hypertension is not causally related to or aggravated by his 
service-connected diabetes mellitus, type II.  For the 
reasons and bases discussed above, the Board has concluded 
that the negative evidence in this case outweighs the 
evidence in favor of the Veteran's claims.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, type II.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
hypertension is not warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).

III.  Jungle Rot of the Feet 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for jungle rot 
of the feet.  The Veteran's service treatment records are 
negative for any complaints, treatment or diagnosis of a foot 
disorder, to include jungle rot.  Importantly, on his October 
1969 separation examination, his lower extremities and skin 
were found to be clinically normal.  Moreover, the Veteran 
did not seek treatment for jungle rot of the feet immediately 
after his period of service or for many years thereafter.  
The Board finds this gap in time significant, and, as noted 
above with regard to the claim for service connection for 
hypertension, it weighs against the existence of a link 
between a current jungle rot disorder and his time in 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  

In addition to the lack of evidence showing that jungle rot 
of the feet manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link the Veteran's current foot fungus to his military 
service.  As noted above, the medical evidence does not show 
that there was an event, disease, or injury in service to 
which such a current disorder could be related.  See 
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there any competent medical evidence of record, which 
links any current disorder to a disease or injury in service, 
to include the Veteran's time in Vietnam.

Thus, the only evidence linking the Veteran's jungle rot of 
the feet to his service is his own lay contentions.  
Specifically, in an October 2004 treatment note, the Veteran 
stated that he had itchy, discolored, scaling skin for over 
25 years, and that he caught this while he was in Vietnam.  
As was noted above, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2007).  

However, there is no evidence in the Veteran's service 
treatment records confirming any skin disorder of the feet; 
nor does the post-service medical evidence show that he 
Veteran sought continuous treatment for itchy, discolored or 
scaling skin.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  Therefore, the Board 
affords more probative weight to what amounts to the lack of 
medical evidence documenting any symptomatology in service or 
for many years thereafter, than to the Veteran's statements 
made subsequent to filing his claim.

Furthermore, while the Veteran can testify to having itchy, 
discolored and scaling skin, the Veteran, as a lay person, is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that jungle rot of the feet, 
claimed as fungus, did not manifest during service and has 
not been shown to be causally or etiologically related to an 
event, disease, or injury in service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for jungle rot of the 
feet, claimed as fungus.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Therefore, the Board 
concludes that service connection for jungle rot of the feet, 
claimed as fungus, is not warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303.




ORDER

Entitlement to service connection for high cholesterol is 
denied. 

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II, is 
denied. 

Entitlement to service connection for jungle rot of the feet, 
claimed as fungus, is denied. 



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


